Biddle, J.
Replevin, originally commenced by the appellant against Isaac M. Kelsey, sheriff of Montgomery county, to recover the possession of certain merchandise belonging to the stock of a dry goods store. Afterwards, other persons, claiming an interest in the goods, were admitted as parties to the suit, and are now appellees. Trial, and finding by the court against the appellant. The only questions raised are:
1. Is the finding contrary to law?
2. Is it sustained by the evidence?
If the finding is sustained by the evidence, we cannot see, in this case, how it can be contrary to law.
So the máin question is the second one. The evidence is in the record. Ve have carefully considered it, and are convinced that the finding is right.
The judgment is affirmed, with costs.